Citation Nr: 0701664	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-27 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The claimant enlisted in a reserve component, and had initial 
active duty for training (IADT) from April 2002 through May 
2002.  His "uncharacterized" discharge after one month and 13 
days of service is considered a discharge under other than 
dishonorable conditions.  38 C.F.R. § 3.12(k)(1) (2006). 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  The claimant timely disagreed 
with that rating decision in July 2003, and subsequently 
perfected timely substantive appeal.  

The claimant requested a Travel Board hearing.  The requested 
hearing was conducted in December 2005 by the undersigned 
Veterans Law Judge.  During that hearing, the claimant 
withdrew a claim of entitlement to service connection for a 
chronic disorder manifested by pain in the right side.  The 
claimant's withdrawal of this issue is valid, and this issue 
is no longer before the Board for appellate review.  38 
C.F.R. § 20.204(b)(3) (2006).

During his hearing, the claimant requested that the record be 
held open for 30 days so that the claimant could obtain 
additional evidence from an identified private physician.  No 
additional evidence has been received.  The period of time 
for which the claimant requested the record be held open has 
expired.  Appellate review may proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claimant's service medical records have not been located, 
although certain service personnel records were located, even 
though the RO has documented requests to the base facility at 
which the claimant contends he was treated (Moncrief Army 
Community Hospital), the Army National Guard unit to which 
the claimant was assigned, the North Carolina Army National 
Guard Adjutant General, the South Carolina Army National 
Guard Adjutant General, and the U. S. Army Reserve Personnel 
Command (AR PERSCOM), among more than 20 attempts to obtain 
the records.  In a case where service medical records have 
apparently been lost, there is a heightened duty to assist 
the claimant in developing the evidence that might support 
his claim.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

In this case, the claimant's representative contends that the 
heightened duty to assist the claimant in developing the 
evidence that might support his claim requires VA to provide 
the claimant with medical examination and obtain medical 
opinion addressing the claimant's contentions.  Cuevas, 
supra.  The Board agrees.  

The Board also notes that the claimant has been provided with 
information about the law and regulations governing service 
connection, but has not been advised that there are specific 
regulations governing service connection where there is 
active duty for training (ADT or ACDUTRA).  The claimant 
should be advised of the definitions of a claimant and the 
definitions of ACDUTRA and active duty.  

In particular, the claimant should be specifically advised 
that an individual who has no "active duty" as defined by 
regulation, but whose service consists solely of ADT, does 
not meet the definition of a "veteran" unless injury during 
ADT is established.  The claimant should be advised that 
service connection is not authorized for disorders which 
arise during a period of enlistment in a reserve component, 
except where the disorder is incurred during a period of 
performance of ACDUTRA during which the claimant was disabled 
from a disease or injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(22), (24) (West 2002 & Supp. 2005).  

The claimant should be notified that "injury", for purposes 
of service connection where the service involved is ACDUTRA 
and INACDUTRA, refers to the results of an external trauma, 
rather than a degenerative process, and should be provided 
with notice of the provisions governing service connection 
for developmental and congenital disorders, including 
provisions regarding service connection where aggravation of 
such disorder is incurred in service.  See VAOPGCPREC 4-2002.

The Board regrets the further delay in this case which will 
be engendered by this Remand.  The claimant can speed up the 
progress of the Remand by identifying speedily and accurately 
any non-VA post-service clinical records he wants VA to 
review in connection with the claims on appeal, by responding 
to notices from the RO, and by reporting for scheduled VA 
examinations.  In particular, the claimant indicated at his 
hearing before the Board that he had lost three jobs 
following service as a result of pain in his shoulder and his 
knee.  The claimant should identify those employers and 
authorize release of information for employment medical 
records or provide addresses so that a statement may be 
obtained from each employer.  The claimant testified that he 
had applied for Social Security benfits.  Those records 
should be sought after the claimant provides authorization.

Accordingly, the case is REMANDED for the following action:

1.  In this regard, the claimant should be 
provided with notice of the statutes and 
regulations governing service connection 
where there is ADT (ACDUTRA).  In 
particular, the claimant should be 
specifically advised that service 
connection is not authorized for disorders 
which arise during a period of enlistment 
in a reserve component, except where the 
disorder is incurred during a period of 
performance of ACDUTRA during which the 
claimant was disabled from a disease or 
injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(22).

The claimant should be notified that 
"injury", for purposes of service 
connection where the service involved is 
ACDUTRA and INACDUTRA, refers to the 
results of external trauma, rather than a 
degenerative process.  The claimant should 
be provided with the text of the 38 C.F.R. 
§ 3.303 regarding developmental disorders.  


The notices to the claimant should again 
include an explanation as to the 
information or evidence needed to 
establish a disability rating, and an 
explanation as to the information or 
evidence needed to determine an effective 
date for a grant of service connection, if 
any of the claims for service connection 
at issue is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The U. S. Army Reserve Personnel 
Command (AR PERSCOM) should again be 
contacted, during the course of this 
remand, and asked to provide an updated 
search for the claimant's records.  If the 
records are not located, AR PERSCOM should 
be asked whether there is any other 
location or source which should be queried 
for the claimant's service medical 
records.  

3.  The claimant should, with the help of 
his representative, attempt to provide VA 
with the names and address of post-service 
employers, and the claimant should provide 
authorization for release of any work 
records or employment medical records 
which might be available and to authorize 
VA to obtain a statement form each 
employer.  If the identified employers do 
not have employment personnel and medical 
records, the employer should be asked to 
provide a statement as to whether the 
employer was aware of a right shoulder or 
left knee disorder during the claimant's 
employment, and the employer should be 
asked to provide any available information 
relevant to a right shoulder or left knee 
disorder.  

4.  The claimant should provide VA with 
names and address of any non-VA care he 
has received since his December 2005 
Travel Board hearing.  The claimant should 
identify any other clinical records which 
may be relevant but which have not yet 
been associated with the claims file.  

5.  The records of the claimant's 
application(s) for Social Security 
disability benfits or any other disability 
benefit should be sought after the 
claimant provides authorization.

6.  The claimant should be afforded the 
opportunity to identify or submit any 
alternative evidence which might assist 
him to substantiate the claims, including, 
but not limited to, employment records 
reflecting time lost from work and the 
reason for loss of time, statements from 
employers, fellow employees, or others who 
may have observed relevant symptoms, 
examinations for insurance purposes, and 
the like.

7.  The claimant should be afforded VA 
examination of the right shoulder and left 
knee.  The claims folder and a copy of 
this Remand should be made available to 
the examiner for review in connection with 
the examination.  The examiner must 
indicate that pertinent documents in the 
claims folders were reviewed, including 
the claims folder and the copy of this 
Remand.  Following examination of the 
claimant and review of any service medical 
records obtained, the copies of the in-
service prescriptions provided by the 
claimant, and the post-service clinical 
and vocational rehabilitation records, the 
examiner should assign a diagnosis for any 
current left knee or right shoulder 
disorder(s).  The examiner should then 
answer the following questions:

(i) Does the claimant have a current right 
shoulder disorder which is separate from 
and unrelated to a diagnosis of 
congenitally narrow spinal canal?

(ii) Is it at least as likely as not (50 
percent or greater likelihood) that the 
claimant has a current right shoulder 
which was incurred or aggravated as a 
result of an external trauma with injury 
(that is, had its onset or, for a pre-
existing disability, increased in severity 
beyond the natural progression) during the 
claimant's active duty for training from 
April 2002 through May 2002 (one month, 13 
days)?  

(iii) Is it at least as likely as not (50 
percent or greater likelihood) that the 
claimant has a current left knee disorder 
which was incurred or aggravated as a 
result of an external trauma with injury 
(that is, had its onset or, for a pre-
existing disability, increased in severity 
beyond the natural progression) during the 
claimant's active duty for training from 
April 2002 through May 2002 (one month, 13 
days)?  

The examiner should provide the medical 
rationale for the opinion(s) expressed, 
including discussion of the medical evidence 
supporting the opinion(s).  It would be helpful 
if the examiner, in expressing his or her 
opinion, would use the language "likely," 
"unlikely" or "at least as likely as not."  
The term "at least as likely as not" does not 
mean "within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to 
find in favor of causation as it is to find 
against causation.

8.  The directions set forth in this 
Remand and the claims folder should be 
carefully reviewed to ensure that the 
foregoing requested development has been 
completed.  Then, the claims on appeal 
should be readjudicated and the claimant 
should be notified of that adjudication.  
If any benefit requested on appeal is not 
granted to the claimant's satisfaction, 
the claimant and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained. The claimant should be 
afforded an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

